                                 UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA

COREY MITCHELL,

                    Plaintiff,                         No. 2:17-cv-1159 JAM DB P
          vs.

J. PICKETT, et al.,

                    Defendants.                        ORDER & WRIT OF HABEAS CORPUS
                                                   /   AD TESTIFICANDUM

       Corey Mitchell, inmate #F-23331, a necessary and material witness in proceedings in this
case on May 13, 2019, is confined in California Substance Abuse Treatment Facility, in the
custody of the Warden; in order to secure this inmate’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
the Honorable Carolyn K. Delaney, to appear by video-conferencing at California Substance
Abuse Treatment Facility, on May 13, 2019 at 9:30 a.m.

          ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify by video-conferencing
before the United States District Court at the time and place above, and from day to day until
completion of court proceedings or as ordered by the court;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

        3. The Clerk of the Court is directed to serve a copy by fax on the Litigation Coordinator
at California Substance Abuse Treatment Facility, fax number (559) 992-7191.


                          WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California Substance Abuse Treatement Facility P.O. Box 7100,
Corcoran, California 93212:

        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above by video-conferencing, and from day to day
until completion of the proceedings or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
Dated: March 25, 2019



DLB:12
DB:1/Orders/Prisoner/Civil.Rights/mitc1159.841vc
